17-43 (L)
     Ren v. Barr
                                                                                  BIA
                                                                             Wright, IJ
                                                                          A205 894 915
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 21st day of May, two thousand nineteen.
 5
 6   PRESENT:
 7            JOHN M. WALKER, JR.,
 8            DENNIS JACOBS,
 9            RAYMOND J. LOHIER, JR.,
10                 Circuit Judges.
11   _____________________________________
12
13   WEI LIANG REN,
14            Petitioner,
15
16                 v.                                            17-43 (L),
17                                                               17-2566 (Con)
18                                                               NAC
19   WILLIAM P. BARR, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                  Zhong Yue Zhang, Flushing, NY.
25
26   FOR RESPONDENT:                  Chad A. Readler, Acting Assistant
27                                    Attorney General; Jeffery R.
28                                    Leist, Senior Litigation Counsel;
29                                    Abigail E. Leach, Trial Attorney,
30                                    Office of Immigration Litigation,
31                                    United States Department of
32                                    Justice, Washington, DC.
 1       UPON DUE CONSIDERATION of these petitions for review of

 2   Board of Immigration Appeals (“BIA”) decisions, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petitions for review

 4   are DENIED.

 5       Petitioner Wei Liang Ren, a native and citizen of the

 6   People’s Republic of China, seeks review of a December 12,

 7   2016, decision of the BIA affirming a June 7, 2016, decision

 8   of an Immigration Judge (“IJ”) denying Ren’s application for

 9   asylum,   withholding   of   removal,   and   relief   under   the

10   Convention Against Torture (“CAT”).     In re Wei Liang Ren, No.

11   A 205 894 915 (B.I.A. Dec. 12, 2016), aff’g No. A 205 894 915

12   (Immig. Ct. N.Y. City June 7, 2016).      Ren also seeks review

13   of an August 11, 2017, decision of the BIA denying his motion

14   to reopen.    In re Wei Liang Ren, No. A 205 894 915 (B.I.A.

15   Aug. 11, 2017).   We assume the parties’ familiarity with the

16   underlying facts and procedural history in this case.

17       We have reviewed both the IJ’s and the BIA’s decisions.

18   See Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

19   The applicable standards of review are well established.       See

20   8 U.S.C. § 1252(b)(4)(B); Wei Sun v. Sessions, 883 F.3d 23,

21   27 (2d Cir. 2018) (reviewing factual findings for substantial

22   evidence and questions of law and the application of law to

                                     2
1    undisputed facts de novo); Jian Hui Shao v. Mukasey, 546 F.3d
2    138, 168-69 (2d Cir. 2008) (reviewing the BIA’s denial of a

3    motion to reopen for abuse of discretion and its country

4    conditions determination for substantial evidence).

5        Ren applied for asylum based on his membership and

6    participation in the China Democracy Party (“CDP”) while in

7    the United States and moved to reopen his proceedings based

8    on his practice of Christianity in the United States.       We

9    address the denial of each claim in turn and find no error in

10   the agency’s decisions because the agency balanced relevant

11   factors:    the likelihood that the Chinese government is aware

12   of Ren’s U.S. activities, evidence suggesting that he would

13   be targeted if returned to China, and practical concerns,

14   including the fact that Ren commenced both his political

15   activities and his practice of Christianity after he came to

16   the United States.   See Y.C. v. Holder, 741 F.3d 325, 338 (2d

17   Cir. 2013).

18   CDP Claim

19       Ren had the burden of proving a well-founded fear of

20   persecution on account of his political activity.        See 8

21   U.S.C. § 1158(b)(1)(B)(i); 8 C.F.R. § 1208.13(b)(1), (2).   To

22   do this, he was required to show that he subjectively feared

                                    3
1    persecution and that his fear was objectively reasonable.

2    Ramsameachire v. Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004);

3    Jian Xing Huang v. U.S. INS, 421 F.3d 125, 129 (2d Cir. 2005)

4    (“In the absence of solid support in the record,” an asylum

5    applicant’s fear of persecution is “speculative at best”).

6    He had to show either a “reasonable possibility that he . .

7    . would be singled out individually for persecution,” or that

8    there is a “pattern or practice” of persecution of “persons

9    similarly situated” to him.         8 C.F.R. § 1208.13(b)(2)(iii);

10   see also Y.C., 741 F.3d at 332.           When as here an applicant

11   applies    for   “relief    based       exclusively    on   activities

12   undertaken after his arrival in the United States, [he] must

13   make    some   showing   that   authorities    in     his   country   of

14   nationality are (1) aware of his activities or (2) likely to

15   become aware of his activities.”          Hongsheng Leng v. Mukasey,

16   528 F.3d 135, 138 (2d Cir. 2008).

17          The agency reasonably determined that Ren’s testimony,

18   (sparse) documentary evidence, and the background evidence on

19   China did not establish that the Chinese government was or

20   would likely become aware of his activities.           Ren’s evidence

21   of the government’s awareness of his activities in the United

22   States consisted solely of a letter from his wife.           The agency

                                         4
1    was not required to credit Ren’s wife’s statement.   See Y.C.,

2 741 F.3d at 334 (affirming agency’s determination that letter

3    from spouse in China—stating that he had been visited by

4    police who were aware of applicant’s prodemocracy activities

5    in the United States—was entitled to limited weight because

6    it was unsworn and submitted by an interested witness).

7    Moreover, the country conditions evidence did not support

8    Ren’s fear.    Ren submitted the State Department report for

9    2014, which shows that China detains and mistreats political

10   dissidents who are active in China.    The report, however, did

11   not identify any targeting of individuals who had engaged in

12   prodemocracy activism in the United States.   Accordingly, the

13   agency did not err in concluding that Ren failed to establish

14   a well-founded fear of future persecution.       See Jian Xing

15   Huang, 421 F.3d at 129; Ramsameachire, 357 F.3d at 178.

16   Because Ren failed to carry his burden of proof for asylum,

17   he necessarily failed to sustain the higher burdens for

18   withholding of removal and CAT relief.      Y.C., 741 F.3d at

19   335.

20   Motion to Reopen: Christianity Claim

21          The BIA did not abuse its discretion in denying Ren’s

22   motion to reopen because, as with his CDP claim, Ren commenced

                                   5
1    his practice of Christianity after his arrival in the United

2    States and did not submit persuasive evidence showing that

3    Chinese     government        officials        “are     (1) aware        of   his

4    [religious] activities or (2) likely to become aware of his

5    activities.”      Hongsheng Leng, 528 F.3d at 138; see also INS

6    v. Abudu, 485 U.S. 94, 104-05 (1988) (reasoning that movant’s

7    failure to establish a prima facie case for the underlying

8    substantive relief sought is a proper ground on which the BIA

9    may deny a motion to reopen).              Ren’s evidence of the Chinese

10   government’s awareness was again a letter from his wife.                      The

11   BIA was not required to credit that letter.                     See Y.C., 741
12 F.3d at 332-34.        Moreover, the country conditions reports do

13   not demonstrate a pattern or practice of persecution or

14   torture of ordinary churchgoing Christians in Ren’s home city

15   of   Tianjin.     The     reports      reveal       targeting     of    religious

16   leaders,     elders,       and      businesspeople          and        surveilled

17   underground      church       members,     but      they   do     not     reflect

18   persecution or torture of ordinary churchgoers like Ren.                      See

19   Hongsheng      Leng, 528 F.3d     at    142.        Accordingly,       Ren

20   demonstrated neither that Chinese officials are aware or

21   likely to become aware of his U.S. practice of Christianity

22   (and   would     therefore       single       him    out   individually       for

                                            6
1    persecution) nor that there was a pattern or practice of

2    persecution of similarly situated Christians in Tianjin.   See

3    Y.C., 741 F.3d at 332-34.

4        For the foregoing reasons, the petitions for review are

5    DENIED.    As we have completed our review, any stay of removal

6    that the Court previously granted in this petition is VACATED,

7    and any pending motion for a stay of removal in this petition

8    is DISMISSED as moot.    Any pending request for oral argument

9    in this petition is DENIED in accordance with Federal Rule of

10   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

11   34.1(b).

12                                 FOR THE COURT:
13                                 Catherine O’Hagan Wolfe,
14                                 Clerk of Court




                                    7